Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Tama Drenski on 04/28/2022.
The application has been amended as follows: 


	In claim 1, line 4, after “holes,” has been inserted -- over which a fabric or a web of fibers is intended to pass in a direction MD, --.
	In claim 3, line 3, after “holes,” has been inserted -- over which a fabric or a web of fibers is intended to pass in a direction MD, --.
	In claim 3, line 7, “where” has been changed to -- wherein --.
	In claim 3, line 16, “an horizontal” has been changed to -- a horizontal --.
	In claim 3, line 22, after “centers” has been inserted -- of the arcs --.
	Claim 4 has been amended as follows:
4. (currently amended) The needle upper opening lower opening 
	In claim 5, line 3, after “holes,” has been inserted -- over which a fabric or a web of fibers is intended to pass in a direction MD, --.
	In claim 5, line 7, “where” has been changed to -- wherein --.
	Claims 8 and 9 have been canceled.
	In claim 21, line 4, after “centers” has been inserted -- of the arcs --.


Election/Restrictions
Claims 1-3, 5-7, 13, and 18-22 are allowable. The restriction requirement as set forth in the Office action mailed on 07/09/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement as to Species A and B is withdrawn.  Claim 4, directed to Species B, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8 and 9, directed to a process for manufacturing a table, are not subject to rejoinder because they are directed to a distinct or independent invention and do not require all the limitations of an allowable claim.
Therefore, claim 4 is rejoined and allowed herein, and claims 8-9 are canceled, as indicated in the examiner’s amendment above.
In view of the above noted withdrawal of the restriction requirement as to Species A and B, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732